—Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about January 6, 1992, which denied plaintiff’s motion to "restore [the] case to [the] calendar,” unanimously affirmed, without costs.
Plaintiff’s motion to vacate a default more than a year after it occurred when plaintiff failed to appear and contest the dismissal of his case was properly denied. Plaintiff failed both to reasonably explain the recurring delays attributed to both him and his counsel and demonstrate the merit of his cause of action. Additionally, the long delay and the failure to complete discovery serve to prejudice the defense of this action. Accordingly, the IAS Court was well within its discretion in denying the instant motion (see, Rodriguez v Middle Atl. Auto Leasing, 122 AD2d 720, appeal dismissed 69 NY2d 874). Concur — Murphy, P. J., Milonas, Rosenberger and Wallach, JJ.